DETAILED ACTION
Receipt of Arguments/Remarks filed on October 19 2022 is acknowledged. Claims 2, 6-7, 10-11, 15 were/stand cancelled. Claims 1, 3-5, 8-9, 12-14 and 16-17 were amended. Claims 18-37 were added.  Claims 1, 3-5, 8-9, 12-14 and 16-37 are pending. Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10 2022.  It is noted that applicants elected string as the release mechanism.  Claims 25-26 are directed to other species of release mechanism.   Claims 1, 3-5, 8-9, 12-14, 16-24 and 27-37 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
The amendments filed October 19 2022 are sufficient to overcome the rejection of claims 1-5, 8-19 and 13-17 under 35 U.S.C. 112(b).  The amendments have removed the indefinite language from the above identified claims.
New, Maintained and Modified Rejections Based on Amendments in the reply filed on October 19 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "relatively large" in claim 12 is a relative term which renders the claim
indefinite. The term "relatively large" is not defined by the claim, the specification does
not provide a standard for ascertaining the requisite degree, and one of ordinary skill in
the art would not be reasonably apprised of the scope of the invention.
	The term "relatively large" in claim 27 is a relative term which renders the claim
indefinite. The term "relatively large" is not defined by the claim, the specification does
not provide a standard for ascertaining the requisite degree, and one of ordinary skill in
the art would not be reasonably apprised of the scope of the invention. While the claim recites “in comparison to the volume”, the metes and bounds of relatively large is not defined.  It is unclear how much “larger” the volume of the film shaped, foil shaped or wafer shaped preparation is required to fall within the scope of “relatively large”.
	Claim 27 as currently written is vague and indefinite.  The claim recites “in comparison”…”or the amount of the active pharmaceutical ingredient”.  It is unclear how surface area can be compared to the amount of the active pharmaceutical ingredient.  Since surface and volume are both definitions of the amount of space that an object occupies, that comparison in claim 27 is definite.  However, comparison to an amount of pharmaceutical active pharmaceutical ingredient is not a comparison of space and therefore the claim is unclear.  

	Response to Arguments
Applicants’ arguments filed October 19 2022 have been fully considered but they are not persuasive. 
Applicants argue that the term relatively large has been removed from claim 12.  It is argued that in claim 27 the term is defined as in comparison to the volume of film shaped, foil shaped or wafer shaped preparation or the amount of the active pharmaceutical ingredient.
	Regarding Applicants arguments, firstly, the term still appears in line 3 of claim 12.  Secondly the term as defined in claim 27 is not clear and is still a relative term.  As indicated above, while the claim recites “in comparison to the volume”, the metes and bounds of relatively large is not defined.  It is unclear how much “larger” the volume of the film shaped, foil shaped or wafer shaped preparation is required to fall within the scope of “relatively large”.  Additionally,  “in comparison”…”or the amount of the active pharmaceutical ingredient” is indefinite.  It is unclear how surface area can be compared to the amount of the active pharmaceutical ingredient.  Since surface and volume are both definitions of the amount of space that an object occupies, that comparison in claim 27 is definite.  However, comparison to an amount of pharmaceutical active pharmaceutical ingredient is not a comparison of space and therefore the claim is unclear.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8-9, 12-14, 17-19, 21,  27-30, 32-33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lubinski et al. (USPGPUB No. 20160081670) in view of Fitzgerald et al. (USPGPUB No. 20120226189) and Baichwal (US Patent No. 5330761).
Applicant Claims
The instant application claims a pharmaceutical dosage form (1) for the application to a gastrointestinal mucous membrane comprising at least a film shaped, foil shaped or wafer shaped, preparation (3) comprising the active pharmaceutical ingredient, a release mechanism (4) and a trigger mechanism (5), wherein the trigger mechanism (5) is adapted to trigger, at a predetermined site of action,
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Lubinski et al. is directed to scored retaining features in a compressible cell collection device.  Taught is a cell collection device with a sponge-like material that is compressed and encased within a swallowable capsule that is attached to a retrieval string.  The capsule may be swallowed (paragraph 0005).  The capsule can be dissolvable (paragraph 0019).  The capsule includes a plurality of scoring features (paragraph 0026).  The score feature includes one or more slits (paragraph 0027).  The capsule is configured to releasably retain the cell collection device in a compressed configuration until the activation of one or more active triggers that control the release of the cell collection device from the capsule (paragraph 0029).  Figure 21 shows an expansion element which has two springs with four legs.  The device may contain multiple distinct regions with differing material properties (paragraph 0107).  In one example (Figure 6), the device may include a substantially rectangular or square shaped inner region and an outer region (paragraph 0114).  Figure 28 shows applying one or more active triggers to the capsule via the retrieval string (paragraph 0172).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Lubinski et al. does not teach an active pharmaceutical ingredient in sheet like form.  However, these deficiencies are cured by Fitzgerald et al. and Baichwal.
	Fitzgerald et al. are directed to a cell sampling device.  Taught is the use of an antacid for inhibiting acid production/secretion in the stomach.  This may be used to inhibit a burning sensation of acid carried up the esophagus from the stomach upon withdrawal of the device (paragraph 0192).
	Baichwal is directed to a bioadhesive tablet for non-system use products.  Claimed is a tablet with a locally active agents which include antacids (claims 1 and 3).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lubinski et al., Fitzgerald et al. and Baichwal and utilize an antacid tablet (which reads on sheet shaped, foil shaped or wafer shaped) in the capsules of Lubinski et al.  One of ordinary skill in the art would have been motivated to utilize an antacid in order to reduce the burning sensation when removing the cell collection device as taught by Fitzgerald et al. 
	Regarding the claimed expandable and compact form of the string, the string is used to remove the device.  Since the string is used to remove the device it is attached to the preparation. The string is capable of being expanded and compacted and therefore reads on these forms.  

Claims 1, 3-4, 8-9, 12-14, 17-19, 21-24,  27-30, 32-33 and 35-37  are rejected under 35 U.S.C. 103 as being unpatentable over Lubinski et al. (USPGPUB No. 20160081670) in view of Fitzgerald et al. (USPGPUB No. 20120226189) and Baichwal (US Patent No. 5330761) as applied to claims 1, 3-4, 8-9, 12-14, 17-19, 21,  27-30, 32-33 and 35-37 above and in further view of Mallik et al. (Asian Journal of Pharmaceutical Research and Development, 2013).  
Applicant Claims
	The instant application claims wherein the shell comprises a second tube element.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Lubinski et al., Fitzgerald et al. and Baichwal are set forth above.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Lubinski et al. suggests a capsule, Lubinski et al. does not teach the instantly claimed limitations regarding the shell.  However, this deficiency is cured by Mallik et al.
	Mallik et al. is directed to hard gelatin capsules.  Figure 1 shows the cap and body of a capsule shell.  Figure 3 shows the various sizes of empty gelatin capsules.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lubinski et al., Fitzgerald et al., Baichwal and Mallik et al. and utilize a gelatin capsule, which has shown by Mallik et al. contains two parts wherein one part has a smaller tube diameter from the other to allow for joining of the capsules.  

Claims 1, 3-4, 8-9, 12-14, 16-19, 21, 27-30 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lubinski et al. (USPGPUB No. 20160081670) in view of Fitzgerald et al. (USPGPUB No. 20120226189) and Baichwal (US Patent No. 5330761) as applied to claims 1, 3-4, 8-9, 12-14, 17-19, 21,  27-30, 32-33 and 35-37 above and in further view of Furuta et al. (Gut, 2013).
Applicant Claims
	The instant application claims wherein the trigger mechanism (5), in particular the holding device (5), is adapted to be fixed in an oral cavity or to be held in a hand during administration, in particular swallowing, of the pharmaceutical dosage form (1)
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Lubinski et al., Fitzgerald et al. and Baichwal are set forth above.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Lubinski et al. suggests a trigger, Lubinski et al. does not expressly teach it being adapted to be fixed or held in the hand.    However, this deficiency is cured by Furuta et al. 
	Furuta et al. is directed to an oesophageal string test.  Taught is a capsule filled with string.  One end of the string was pulled from the capsule and wound around the index finger.  The capsule was swallowed, the proximal strong taped to the cheek and the remaining string in the capsule deployed to end in the duodenal lumen (page 1396). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lubinski et al., Fitzgerald et al., Baichwal and Furuta et al. and affix one end of the string to the face in order to allow for the string to be accessible to remove the collection device.  Since the string as taught by Lubinski et al. is a retrieval string, the end must remain accessible to the collection device can be removed.  Furuta et al. teaches a similar collection device and teaches that the end of the string can be affixed.  Since Lubinski et al. and Furuta et al. are directed to similarly designed devices, there is a reasonable expectation of success.  

Response to Arguments
Applicants’ arguments filed October 19 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) Fitzgerald only describes a kit and does not describe the antiacid being comprised within the sheet like preparation.  It is argued that none of film shaped, foil shaped or wafer shaped read on the cell sampling device.  It is argued that a tablet is not a sheet like (or sheet shaped) preparation.  Applicants argue that Malik et al. or  Furuta fail to cure the deficiencies of Lubinski, Fitzgerald and Baichwal.  
Regarding Applicants’ arguments, Fitzgerald provides motivation to utilize an antacid with a cell collecting device.  Paragraph 0193 of Fitzgerald teaches it is in the preservation fluid, and paragraph 0121 teaches the preservative fluid is in the container.  Therefore, Fitzgerald does suggest the antacid within the cell collecting device.  Additionally, Fitzgerald is not the only reference utilized.  Baichwal teaches a tablet with an antacid.  It would have been obvious to utilize the antacid with the cell collecting device for the reasons set forth in Fitzgerald.  Regarding the claimed shape, the examiner cannot agree that a tablet does not read on the instantly claimed film, foil or wafer shaped.  A tablet is a flat surface just like a film, foil or wafer.  Nothing in the rejected claims above structurally distinguishes the claimed preparation from a tablet.  It is noted the ability of the preparation to unroll is not included in the rejected claims as a tablet is not capable of such.  Additionally, the examiner notes MPEP 2144.04, changes in shape are not a patentable motivation absent a demonstration of the criticality.  Neither the claims nor the arguments structurally distinguish the instantly claimed dosage form from the device taught in the prior art.  

Claims 1, 3-5, 8, 12-14, 16-21, 27-33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US Patent No. 4228149) in view of Murwitz (US PGPUB No. 20110091522).
Applicant Claims
	The instant claims are set forth above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Brewer et al. is directed to sustained release compositions.  Taught is sustained release of water soluble medicaments via dispersing the medicament in a water insoluble polymer sheet which is constrained in a position to allow oral administration (column 1, lines 66-68 and column 2, lines 1-5).  The constraining means is an element that holds the device in its constrained position for administration but is readily dissolved, destroyed, ruptured or otherwise removed (i.e. triggered to release by the release mechanism).  Constraining means include a gelatin string (column 4, lines 5-12 and Figure 2) (reading on both string and swelling agent).  The constrained device may be coated with a water soluble plastic envelope to improve its appearance, to ease administration and to enhance the storage stability of the device (column 4, lines 16-20).  The sheet is coated by a film comprising a water-insoluble polymer (claim 10, reading on the instantly claimed holding device).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Brewer et al. does not teach a trigger mechanism with a shell and a slit.  However, this deficiency is cured by Murwitz.
	Murwitz is directed to an edible chew pill jacket.  Taught is a chew pill jacket for the delivery of chew pills to a pet, livestock or a person.  The pill jacket substantially encapsulates the pill (paragraph 0009).  Pills which are designed to be directly swallowed may be received in the chew pill jacket.  The jacket includes a slit integrated with the top wall (paragraph 0020).  Figure 2b shows another embodiment of elongated slit wherein the slit is provided with an overlapping portion (paragraph 0019). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brewer et al. and Murwitz and utilize the pill jacket of Murwitz with the dosage form of Brewer et al. in order to improve the taste of the dosage form for easy administration of the dosage form to the livestock as taught by Murwitz.  The pill jacket reads on the instantly claimed shell with a slit and wherein the slit is partially covered.  There is a reasonable expectation of success as Brewer et al. teaches that the constrained device may be coated in order to improve its appearance and  ease administration which is the design of the pill jacket of Murwitz.  
	Regarding claim 5, the strings constrain the device, upon removal of the strings, the constant is removed which would allow for the polymer sheet to unroll.  

Response to Arguments
Applicants’ arguments filed October 19 2022 have been fully considered but they are not persuasive. 
Applicants argue that the instantly claimed shell comprises an aperture with a holding device as a trigger mechanism that partially covers the aperture.  It is argued that Murwitz does not cover the slit.  It is argued that the jacket of Murwitz is merely for inserting the pill and doesn’t trigger anything and therefore not a trigger mechanism.  It is argued that claim 1 requires that the trigger mechanism is adapted to trigger, at a predetermined site of action, the release of the preparation.  
Regarding Applicants’ arguments, Murwitz expressly teaches in figure 2b that the slit is provided with an overlapping portion which reads on partially covering the aperture.  As elected, the trigger mechanism is a “holding device”.  The pill jacket of Murwitz is a holding device.  The pill jacket is made of degradable material.  Degradation of this material would allow for the release.  Murwitz teaches in paragraph 0013 that the pill is to be swallowed.  While the pill could be chewed, this is not a requirement.  The jacket is designed to deliver the pill to the stomach.    Therefore, Murwitz teaches the same holding device as claimed and Applicants have not structurally distinguished the instant claims from Brewer et al. and Murwitz.  
Applicants are reminded that the instant claims are directed to a composition, "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Care must be taken when drafting product claims as  a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  Note: MPEP 2173.05(p).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616